UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5193



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT JOYNER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:06-cr-00016-MBS)


Submitted:   July 31, 2007                 Decided:   August 15, 2007


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Leesa Washington, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Following a jury trial, Robert Joyner was convicted of

possession with intent to distribute fifty grams or more of cocaine

base (crack), in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(A)

(West 1999 & Supp. 2007).      On appeal, Joyner contends that the

district court erred in denying his motion to suppress evidence

discovered during the search of the vehicle in which he was driving

and denying in part his motion to suppress statements he made to

the police officer. He also challenges the district court’s denial

of his motion for a mistrial based on the trial testimony of the

officer.   We find no error in these rulings and accordingly affirm

Joyner’s conviction.

           Shortly   after   midnight   on   July   24,   2005,   Joyner

approached a driver’s license checkpoint being conducted by the

Department of Public Safety in Cayce, South Carolina.             Joyner

stopped briefly and then sped off, leading officers on a high speed

vehicle chase, which ended after Joyner crashed his vehicle into a

tree.   Also in the vehicle were an adult male, a sixteen-year-old

female, and her one-year-old female child.

           Officers searched Joyner and found approximately $2000 in

his pocket.    He was handcuffed and placed in a patrol car.           A

quantity of crack cocaine was discovered under the hood of the car.

After the officer advised Joyner of his rights, Joyner repeatedly

called the officer back to the vehicle and tried to convince the


                                - 2 -
officer to let the girls go.    When the officer asked Joyner if the

crack was his, he replied, “I don’t know nothing about that man, I

talk to an attorney.”   The officer asked Joyner again to whom the

drugs belonged and stated that if Joyner did not claim them,

everyone in the vehicle would be arrested.         Ultimately, Joyner

claimed ownership of the drugs.

           The district court denied Joyner’s motion to suppress the

evidence discovered during the search of the vehicle, finding that

the officers had probable cause to search the entirety of the

vehicle.   The court granted, in part, Joyner’s motion to suppress

his   statements,   finding   that   the   officer’s   questioning   was

overreaching and overcame Joyner’s right to remain silent.           The

court therefore suppressed all statements Joyner made after and

including his first mention of an attorney.      The court found that

this mention of an attorney was not a sufficient request to invoke

his right to counsel, but that suppression was warranted based on

the officer’s questioning.

           On appeal from a district court’s determination on a

motion to suppress, the factual findings are reviewed for clear

error and legal determinations are reviewed de novo.        Ornelas v.

United States, 517 U.S. 690, 699 (1996); United States v. Rusher,

966 F.2d 868, 873 (4th Cir. 1992).    The evidence is reviewed in the

light most favorable to the government, the prevailing party on the




                                 - 3 -
motion.   United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).

          Joyner contends that the district court erred in denying

his motion to suppress evidence discovered during a search of the

vehicle in which Joyner was driving. The district court determined

that the officers had probable cause to search the vehicle.

          Probable cause to search exists where there is a “fair

probability that contraband or evidence of a crime will be found in

a particular place.”    Illinois v. Gates, 462 U.S. 213, 238 (1983).

The “automobile exception” to the warrant requirement allows a

warrantless search “[i]f a car is readily mobile and probable cause

exists to believe it contains contraband.”   Maryland v. Dyson, 527

U.S. 465, 467 (1999).   If such probable cause exists, the officers

may conduct a search “as thorough as a magistrate may authorize in

a warrant.”   United States v. Ross, 456 U.S. 798, 800 (1982).

Thus, the scope of the search is defined by the object of the

search and the places in which such an object may be concealed.

Id. at 824.

          Here, the officers had probable cause to believe that

there was evidence or contraband in the vehicle, based on Joyner’s

flight when subjected to a routine traffic stop, see United States

v. Moye, 454 F.3d 390, 396 (4th Cir.) (consciousness of guilt may

be inferred from flight), cert. denied, 127 S. Ct. 452 (2006), and

the fact that Joyner had a large sum of money in his possession and


                                - 4 -
was in a high drug area.        See United States v. Hardwell, 80 F.3d

1471, 1490 (10th Cir. 1996) (“[A]n individual’s possession of large

amounts of cash tends to show involvement in drug distribution

because it is among the tools of the trade of drug traffickers.”);

United States v. Ramirez, 63 F.3d 937, 943 (10th Cir. 1995) (prior

arrest for drug trafficking while possessing drugs and cash is

probative of knowledge and intent). Consequently, we conclude that

the officers had probable cause to believe that they would find

drugs in the vehicle.     See Ross, 456 U.S. at 800, 824.       Therefore,

the district court properly determined that the officers had

probable cause to conduct a thorough investigatory search and

correctly denied Joyner’s motion to suppress the evidence.               See

Ornelas, 517 U.S. at 699 (providing standard).

            Next, Joyner argues that the district court erred by not

suppressing all of the statements he made following the officer’s

issuance of the warnings required by Miranda,1 because he had

requested an attorney.        In order to “invoke the right to counsel

and prevent further interrogation, a suspect must unambiguously

request the assistance of counsel.” United States v. Cardwell, 433

F.3d 378, 389 (4th Cir. 2005), cert. denied, 547 U.S. 1061 (2006).

Here,    Joyner   mentioned   an   attorney   in   the   following   manner:

Immediately after being informed of his rights, Joyner asked

Officer Pereira if he was “letting the girl go?”          After being asked


     1
        Miranda v. Arizona, 384 U.S. 436 (1966).

                                    - 5 -
if the crack found under the hood was his, Joyner denied knowledge

of it.   Pereira then stated that he would have to charge everyone

with possession of it.      Joyner was again asked if it was his.       He

replied, “Man, I’ll talk to an attorney[.]          Go ahead and let them

go.”

           After a time, Joyner called the officer back to the

vehicle.   The officer stated that he was not dealing with Joyner.

Joyner stated, “I talk to my attorney, I’ll figure this thing out

they they straight.    They ain’t got nothing to do with this man.”

After some more questioning by the officer as to whether the crack

was Joyner’s, and Joyner’s continued insistence that his passengers

were innocent, the officer asked, “Is it yours?          You got something

to tell me?       If not, this discussion is over with.”            Joyner

responded, “I get an attorney, when I get an attorney present.

They innocent.”

           We   find   no   clear    error    in   the   district   court’s

determination that Joyner did not clearly and unambiguously request

an attorney.    See Ornelas, 517 U.S. at 699 (providing standard);

see also Seidman, 156 F.3d at 547 (viewing evidence in the light

most favorable to the government).           Moreover, even if Joyner did

invoke his right to an attorney, any error in continuing the

questioning was harmless here because the district court suppressed

Joyner’s statement referring to an attorney and all statements

following Joyner’s first mention of an attorney. See Fed. R. Crim.


                                    - 6 -
P. 52(a) (“Any error . . . which does not affect substantial rights

shall be disregarded.”); United States v. Hastings, 134 F.3d 235,

240-41 (4th Cir. 1998).

               As   for    any    statements    that    Joyner     made    before   he

mentioned an attorney, he impliedly waived his right to remain

silent by initiating the conversation with the officer, in which he

asked the officer to let the girls go.                 See Cardwell, 433 F.3d at

388 (waiver of rights may be implied from voluntary statement after

receiving Miranda warnings); United States v. Payne, 954 F.2d 199

(4th    Cir.    1992)      (holding    that    Miranda      does   not    apply   when

incriminating         statements       are     not     made     in    response      to

interrogation).           After being advised of his rights, Joyner asked

the officer to let the girls go.                He was asked about the crack

found under the car hood and he denied knowledge of it.                       On two

separate occasions, Joyner motioned for the officer to come back to

the vehicle and attempted to convince him to let the girls go.                      In

light of Joyner’s conduct in voluntarily engaging the officer in

conversation, we find no error by the district court in refusing to

suppress all statements that Joyner made. See Ornelas, 517 U.S. at

699.

               The final issue in this appeal is Joyner’s challenge to

the district court’s denial of his motion for a mistrial.                           The

denial of a motion for a mistrial is within the discretion of the

trial   judge       and    will   be   disturbed     only     under   extraordinary


                                        - 7 -
circumstances.      United States v. Dorlouis, 107 F.3d 248, 257 (4th

Cir. 1997).

            In determining whether a mistrial is warranted based on

improper questioning or testimony, the court considers whether the

testimony was improper, and whether it was so prejudicial that the

defendant was denied a fair trial.           United States v. Bennett, 984

F.2d 597, 608 (4th Cir. 1993).         The district court found that the

officer’s testimony was not improper, but merely stated his opinion

of the meaning of Joyner’s words requesting that the girls be

released.

            The court read back the testimony—“I felt that he took- -

that he stated       - - I mean, that it was his”—and found that the

officer did not testify that Joyner said that the crack cocaine was

his or otherwise confess to the possession.              We find that this

conclusion, and the denial of a mistrial based on this statement,

was not an abuse of discretion.        See Dorlouis, 107 F.3d at 257.        We

find further support for this conclusion in the officer’s next

statement that clarified that he formed the opinion that the drugs

belonged    to    Joyner   from   Joyner’s   requests   that   the   girls   be

released.        In response to the government’s inquiry as to his

interpretation of Joyner’s request to let the girls go, the officer

testified that the phrase “indicated to me that the drugs that were

found were his.      The others are innocent, I could let them go.”




                                     - 8 -
            Moreover, even if the testimony was improper, a mistrial

was not warranted.     See United States v. Harrison, 716 F.2d 1050,

1052 (4th Cir. 1983) (providing factors to consider).             Joyner

argues that the officer’s testimony that Joyner admitted his

possession took away Joyner’s only defense—that one of the other

occupants of the vehicle owned the drugs.           However, as stated

above, the officer’s testimony was that he interpreted Joyner’s

request that the others be let go as an admission that the drugs

were his.   Defense counsel was free to cross-examine this opinion,

to present another view, and to request a curative instruction.

Accordingly, we affirm the district court’s order denying Joyner’s

motion for a mistrial.2    See Dorlouis, 107 F.3d at 257.

            In   conclusion,   we   affirm   Joyner’s   conviction.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




     2
      We also find no plain error arising from the government’s
closing argument, in which the prosecutor state that Joyner fled
from a checkpoint and that he “implicated himself.” See United
States v. Olano, 507 U.S. 725, 732-36 (1993); United States v.
DePew, 932 F.2d 324, 327-28 (4th Cir. 1991).

                                    - 9 -